DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After the amendments filed 01/10/2022, claims 21 and 30 were amended and 21-24, 26, 28-33, 35 and 37-40 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26, 28-33, 35 and 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pascal et al (US 9,427,661) in view of Harvey et al (US 6,784,901).
In Regards to claims 21, 30 and 39 Pascal discloses: 
generating a game user interface for a computer-implemented multiplayer online game (2:15-26, a player is enabled to play a graphical game), 

the game user interface displaying a player-specific game instance associated with a player of the game (2:27-42, a player is presented with a virtual world in which the player interacts), 
the game instance including a virtual world inhabited and navigable by a plurality of game characters (3:17-39, players are able to navigate virtual characters in the playing world), 
players are able to shown navigating virtual characters in the playing world),

in an automated operation performed using one or more computer processors (8:24-52, processing unit 500 implements the game) configured therefor: 

accessing an out-of-game message platform separate from the online game (7:38-57, an external message is delivered inside the game); and 

retrieving message content forming part of a message posted in the out-of-game message platform by a user other than the player (7:38-57, 8:4-20, a message is sent from a player from outside the game); 

displaying a non-player character (NPC) associated with said other user, the NPC forming part of the plurality of characters and being movably located within the virtual world (2:27-41, The virtual world is automatically populated with virtual friends corresponding the player's friends on the social networking site); 

displaying, in addition to the NPC of said other user, a pictorial identifier of said other user as located within the virtual world in association with the NPC of said other user to be movable with the NPC, the pictorial identifier for said other user being sourced from the out-of-game message platform (2:27-42, 3:17-39, 5:45-67, the friend’s avatar display can be themed based on the friend’s social media profile information); and 

providing within the game user interface a reply mechanism that enables the player to reply to the retrieved message content via the game user interface (7:9-21, a player is enabled to respond to messages sent from the social networking site outside of the game);



However, Pascal does not specifically disclose:
displaying the retrieved message content as located within the virtual world in association with the. NPC of said other user, or 

the retrieved message content being displayed as moving with said associated NPC within the virtual world.

Harvey discloses:
displaying the retrieved message content as located within the virtual world in association with the. NPC of said other user (Fig. 12), and 

the retrieved message content being displayed as moving with said associated NPC within the virtual world (7: 50-67, the chat message moves as the avatar moves in the 3D world).

Therefore, it would have been obvious to one or ordinary skill in the art as of the filing date of the present application to modify Pascal with the teachings of Harvey in order to allow players the ability to perceive and respond to chat events in the 3D world more easily (Harvey, 1:39-64).

In Regards to claims 22, 31, and 40 Pascal discloses that which is discussed above. Pascal further discloses:
accessing messages generated by members of a social network associated with the user in the out-of-game message platform (7:38-57, 8:4-20, an external friend sends a message to the player in the game).

In Regards to claims 23 and 32 Pascal discloses that which is discussed above. Pascal further discloses:
receiving a reply message from the player via the reply mechanism provided by the game user interface (7:9-21, a player is enabled to respond to messages sent from the social networking site outside of the game); and 

a player responds to a message which is sent from an out of game messaging system).

In Regards to claims 24 and 33 Pascal discloses that which is discussed above. Pascal further discloses:
the communicating of the reply message to the out-of-game message platform comprises posting the reply message to a portion of the out-of-game message platform associated with and accessed by said other user (7:9-21, messages can be transmitted to the real Andy via a private message, wall posting, status update, email, etc.).

In Regards to claims 26 and 35 Pascal discloses that which is discussed above. However, Pascal does not specifically disclose that:
the retrieved message content is displayed in a speech bubble located in the virtual world in association with the NPC. 

Harvey discloses that: 
the retrieved message content is displayed in a speech bubble located in the virtual world in association with the NPC (Fig. 12)

Therefore, it would have been obvious to one or ordinary skill in the art as of the filing date of the present application to modify Pascal with the teachings of Harvey in order to allow players the ability to perceive and respond to chat events in the 3D world more easily (Harvey, 1:39-64).

In Regards to claims 28 and 37 Pascal discloses that which is discussed above. Pascal further discloses:
displaying a plurality of NPCs in the virtual world with respective visual pictorial indicators indicative of corresponding users in the out-of-game message platform (2:27-42, 3:17-39, the virtual world includes no limit on the number of virtual friends which may be displayed and interacted with).

In Regards to claims 29 and 38 Pascal discloses that which is discussed above. Pascal further discloses:
responsive to user-selection of the NPC or the retrieved message content displayed in the virtual world, launching a reply interface as part of the game user interface, the reply interface providing functionality for entry by the player of a text reply message (7:9-21, a player is enabled to respond to messages sent from the social networking site outside of the game).

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/10/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715